c;_




                                                                                         fN
                                                                                              FILED
                                                                                              GW.RK'~ OFFICE
                                                                                    U.S 01,srn,e-r oouf.ff ~Jl,N,Y.
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                                                   *       OCT 29 ?018          *
      -------------------------------------------------------------------X         BROOKLYN OFFICE
      WILLIAM ESCALERA, JR.,

                                Plaintiff,
                                                                             ORD: R ADOPTING REPORT
               - against -                                                    ANb RECOMMENDATION
                                                                               16-CV-6753 (RRM) (CLP)
      CAPTAIN CRUZ; C.O. AZIZ; and CITY OF NEW
      YORK,

                                Defendants.
      -------------------------------------------------------------------X
      ROSL YNN R. MAUSKOPF, United States District Judge.

              Pro se plaintiff William Escalera, Jr., brought this action se     ing damages for injuries

      allegedly incurred while incarcerated at Rikers Island. (Compl. (D c. No. 1).) Following

      Escalera's multiple failures to appear at conferences scheduled befo e the Honorable Magistrate

      Judge Cheryl L. Pollak, Judge Pollak issued a sua sponte Report an, Recommendation ("R&R")

      on October 15, 2018, recommending that this action be dismissed fi Ir failure to prosecute if

      Escalera does not contact the Court or defendants' counsel on or be ore December 14, 2018.

      (R&R (Doc. No. 46).) Judge Pollak reminded the parties that Feder 1 Rule of Civil Procedure

      ("Rule") 72(b) requires that any objections to the R&R be filed wit in 14 days. (R&R at 4.) The

      R&R was mailed to Escalera that same day and has not been return Id as undeliverable. No party

      filed any objection, and the time to do so has now expired.

              Pursuant to 28 U.S.C. § 636(b) and Rule 72, the Court has r viewed the R&R for clear

      error and, finding none, concurs with the R&R in its entirety. See          vey v. Simonton, 481 F.

      Supp. 2d 224, 226 (E.D.N.Y. 2007).

              Accordingly, this action shall be dismissed for failure to pro ecute unless Escalera

      contacts the Court or defendants' counsel on or before December 1 , 2018. Should Escalera
contact defendants' counsel, counsel shall notify the Court forthwit .

       The Clerk of Court is respectfully directed to mail a copy o this Order to plaintiff

William Escalera, Jr., at General Delivery, 390 9th Avenue, New Y rk, NY 10001-9999; and

note the mailing on the docket.



                                                     SOORDEREI.
Dated: Brooklyn, New York
      OcMi<     V\ ,201s                                                 s/RRM
                                                    ROSL YNN R. . AUSKOPF
                                                    United States istrict Judge




                                                2
